Name: Commission Regulation (EEC) No 3594/85 of 19 December 1985 correcting the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 12. 85 Official Journal of the European Communities No L 343/37 COMMISSION REGULATION (EEC) No 3594/85 of 19 December 1985 correcting the import levies on cereals and on wheat or rye flour, groats and meal THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 13 (5) thereof, Having regard to Council Regulation No 1 29 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regulation (EEC) No 2543/73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas the import levies on cereals, wheat and rye flour, and wheat groats and meal were fixed by Regulation (EEC) No 2956/85 (*), as amended by Regulation (EEC) No 3555/85 (6) ; Whereas a check has revealed errors in the Annex to that Regulation ; whereas the Regulation in question must therefore be corrected, HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 2956/85, as amended by Regulation (EEC) No 3555/85 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply on 18 December 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1985. For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 107, 19 . 4 . 1984, p. 1 . ( 3) OJ No 106, 30 . 10 . 1962, p . 2553/62. 0 OJ No L 263, 19 . 9 . 1973, p. 1 . O OJ No L 285, 25 . 10 . 1985, p . 8 . (6) OJ No L 339, 18 . 12 . 1985, p . 16 . No L 343/38 Official Journal of the European Communities 20. 12. 85 ANNEX to the Commission Regulation of 19 December 1985 correcting the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies 10.01 B I Common wheat, and meslin 125,50 10.01 B II Durum wheat 178,92 (') (5) 10.02 Rye 111,06 f) 10.03 10.04 Barley Oats 131,15 111,61 10.05 B Maize, other than hybrid maize for sowing 105,20 (2)(3) 10.07 A Buckwheat 0 10.07 B Millet 74,13 (4) 10.07 C 10.07 D I Grain sorghum Triticale 11 6,83 (4) 0 10.07 D II Canary seed ; other cereals o o 11.01 A Wheat or meslin flour 189,83 11.01 B Rye flour 169,61 11.02 A I a) 11.02 A lb) Durum wheat groats and meal Common wheat groats and meal 290,74 203,77 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0?60 ECU/tonne . (2) In accordance with Regulation (EEC) No 486/85 the levies are not applied to imports into the French overseas departments of products originating in the African, Caribbean and Pacific States or in the 'overseas countries and territories '. (3) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1,81 ECU/tonne. (4) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . (*) Where durum wheat and canary seed produced in Turkey are trans ­ ported directly from that country to the Community, the levy is reduced by 0,60 ECU/tonne . (6) The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation (EEC) No 1180/77 and Commission Regulation (EEC) No 2622/71 . 0 The levy applicable to rye shall be charged on imports of the product falling within subheading 10.07 D I (triticale).